PER CURIAM.
The appellant Phillip John Donovan was indicted for the crime of murder in the first degree, on May 26, 1964, in Dade County. He pled guilty to the charge, and on July 29, 1964, was so adjudged and sentenced to imprisonment for life.
On April 29, 1969, the appellant filed a motion in the trial court under Rule 1.850 CrPR, 33 F.S.A. for relief from the judgment and sentence. In the motion it was alleged that his plea of Guilty was not freely and voluntarily made, in that it was the result of coercion applied by his mother through threatening her self-destruction if he should be tried and receive a death sentence. The record on appeal reveals that in the trial court at the time the plea was entered the appellant was questioned thoroughly concerning the voluntariness of his plea and was made aware of the possible consequences thereof. On the applicable law the trial judge was eminently correct in denying the motion. See Manning v. State, Fla.App.1965, 176 So.2d 380; Thomas v. State, Fla.App.1967, 201 So.2d 834; Richardson v. State, Fla.App.1967, 202 So.2d 137; Chisholm v. State, Fla.App.1969, 220 So.2d 383.
Affirmed.